DETAILED ACTION
Response to Amendment
 The amendment filed on 07/08/2021 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi et al. (US Pub. 20130029685 A1) in view of Sugaya et al.  (US Pub. 20150312949 A1) in further view of Perez et al. (US Pub. 20180152827 A1).
	For claims 1, 9, and 15, Moshfeghi discloses a method for improving a wireless communication network, comprising: 
receiving, from a mobile computing device, a request that includes location data, the location data being from an application (operating system 182) executing on the mobile computing device (100) and including at least one geo-coordinate location [0042, 0053-54];

comparing the location data with the distance [0054, 0091-94, 0120-121]; 
determining event data (recalibration for signal interference event), the event data including an identification of an event occurring in the wireless communication network [0054, 0091-94, 0120-121]; 
based at least in part on comparing the location data with the distance, generating a correlation between the event and the at least one geo-coordinate location [0054, 0091-94, 0120-121]; and 
improving, based at least in part on the event data, the wireless communication network at the geo-coordinate location (signal interference event has improved based on the recalibration) [0054, 0091-94, 0120-121].  
But Moshfeghi doesn’t explicitly teach a URL request.
Sugaya discloses (Figs. 1-7) receiving, from a mobile computing device, a URL request that includes location data, the location data including at least one geo-coordinate location (S19) [0017-18, 0065]; 
Since, all are analogous arts addressing location data use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Moshfeghi and Sugaya to improve location data collection, thus, enhancing processing speed of the system. 
But Moshfeghi and Sugaya doesn’t explicitly teach verifying the location data by comparing the location data with the distance.
verifying the location data by comparing the location data with the distance [0071].
Since, all are analogous arts addressing location data use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Moshfeghi, Sugaya, and Perez to improve location data verification, thus, enhancing location accuracy. 

Claim 8 differs from claim 1 by the additional recitation of the following limitation, which is also taught by Moshfeghi as modified by Sugaya and Perez. Moshfeghi further discloses a system, comprising: one or more processors; non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one more processors to perform actions [0133-135, 0137]. All other identical limitations are rejected based on the same rationale as shown in claim 1.

Claim 15 differs from claim 1 by the additional recitation of the following limitation, which is also taught by Moshfeghi as modified by Sugaya and Perez. Moshfeghi further discloses a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors to perform actions [0133-135, 0137]. All other identical limitations are rejected based on the same rationale as shown in claim 1.

	For claims 2, 9, and 16, Moshfeghi discloses verifying the location data by comparing the location data with the distance comprises: 

verifying that the at least one geo-coordinate location is within a threshold distance of the approximate location of the mobile computing device [Claims 19, 22, or 23].  

	For claims 3, 10, and 17, Moshfeghi discloses  determining the distance between the mobile computing device and one or more towers associated with the wireless communication network is based, at least in part, on one of signal strength or time of arrival [0054, 0091-94, 0120-121].  

For claims 4, 11, and 18, Moshfeghi discloses  the event is one or more of a dropped voice call, a data rate below a threshold data rate, a video quality below a threshold video quality, or an audio quality below an audio quality threshold [0054, 0086-87, 0073].  

	For claims 5, 12, and 19, Moshfeghi discloses improving the wireless communication network comprises allocating additional bandwidth at the geo-coordinate location [0010].  

	For claims 6, 13, and 20, Moshfeghi discloses determining an identification of a tower of the one or more towers in communication with the mobile computing device at a time when the event occurred [0082, 0084].  

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Pub. 20140344895 A1; 20110169692; 20110122773; 20110053559;
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Perez has been used for new ground of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642